UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7104


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

DONNELL DEMETRIUS STANFORD, a/k/a D,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:09-cr-00202-D-3; 5:13-cv-00728-D)


Submitted:   October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donnell Demetrius Stanford, Appellant Pro Se. Shailika K. Shah,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donnell       Demetrius       Stanford     seeks           to   appeal     the

district court’s order denying relief on his 28 U.S.C. § 2255

(2012) motion.          The order is not appealable unless a circuit

justice       or    judge    issues     a        certificate        of     appealability.

28 U.S.C.          § 2253(c)(1)(B)         (2012).             A         certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find      that    the    district        court’s     assessment         of    the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable      claim   of    the     denial     of    a     constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Stanford has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with    oral   argument       because    the     facts      and    legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3